ORDER

PER CURIAM:
AND NOW, Ina P. Schiff having been suspended from the practice of law in the State of Rhode Island for a period of eighteen months by Order of the Supreme Court of Rhode Island dated June 7, 1996; the said Ina P. Schiff having been directed on December 18, 1996, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, the request for hearing is denied and it is
ORDERED that Ina P. Schiff is suspended from the practice of law in this Commonwealth for a period of eighteen months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.